Evans, J.
The only evidence introduced by the State which tended to show any motive on the part of the accused for the attempted arson was, that five days previously he “had some words that were unpleasant” with the wife of the owner of the house set on fire. Tracks, evidently made by a person who was barefooted, were discovered on the premises, and were traced to and from a point near the kitchen to the corner of the garden, some twenty yards away ; thence across a public road to the sidewalk on the opposite side; along the sidewalk, which had a sandy surface, to the gate in front of the house of the accused, a distance of between fifteen and thirty yards; and from the gate to the steps of his house. The sidewalk led to a near-by village and was in use by the general public, there being no sidewalk on the other side of the road. There was nothing peculiar about these tracks, though they corresponded with tracks which the accused, on being charged with the crime, voluntarily made beside some *279of those in the road -which were supposed to he his. While the testimony-raised a suspicion as to his connection with the offense, it was not, in view of prior decisions hy this court, sufficient to authorize his conviction. Ross v. State, 109 Ga. 516; Cummings v. State, 110 Ga. 293; Green v. State, 111 Ga. 139; Patton v. State, 117 Ga. 235; Gaither v. State, 119 Ga. 118.
Argued May 15,
Decided June 15, 1905.
Indictment for attempt of arson. Before Judge Holden. Taliaferro superior court. April 8, 1904.
W. N. Maltbie, for plaintiff in error.
David W. Meadow, solicitor-general, contra.

Judgment reversed.


All the Justices concur, except Simmons, C. J., and Candler, J,, absent.